Per Curiam:

This was an action instituted in the district court of Kingman county, Kansas, by Charles B. Hardy against R. W. Hodgson to recover on an appeal bond. The same facts exist in this case as in the case of R. W. Hodgson against Robert E. MoKinstrey, just decided by this court, and the decision in that case is decisive of this.
For the reasons set forth in the opinion in that case, the judgment of the district court is reversed, and the case remanded to the district court, with directions that that court set aside the judgment and grant a new trial, and overrule the demurrer of the plaintiff below to the answer of the defendant.
All the Judges concurring.